DETAILED ACTION
The non-final office action is responsive to the filing of U.S. Patent Application 17/409,133, last communication received on 08/23/2021. Claims 1-10, 24-33 are pending; claims 1-10, 24-33 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 24-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 11,102,216 B2 (hereinafter P216). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1 of the Instant Application
Claim 1 of P216
A computer-implemented method performed at a network gateway device, comprising:
A computer-implemented method performed at a network gateway device, comprising:
generating multiple device zones in a local area network of the network gateway;
generating multiple device zones in a local area network of the network gateway device;
receiving a connection request from a first computing device for connecting to the network gateway device;
extracting one or more parameters associated with the first computing device from the connection request;
measuring a network bandwidth usage associated with the multiple device zones in the local area network; and
measuring a network bandwidth usage associated with the multiple device zones in the local area network; and
assigning a first computing device to at least one device zone based a current measurement of the network bandwidth usage associated with the at least one device zone.
assigning the first computing device to at least one device zone based on the one or more parameters and based on a current measurement of the network bandwidth usage associated with the at least one device zone.


Claim 1 of the instant application is anticipated by patent claim 1 in that claim 1 of the patent contains all the limitations of claim 1 of the instant application. Claim 1 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.

As to claims 2-10 and 24-33, claims 1-33 of P216 obviously disclose all limitations in claims 2-10 and 24-33 of the instant application. Accordingly, claims 2-10 and 24-33 of the instant application are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting

Claims 1-10 and 24-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 10,574,664 B2 (hereinafter P664). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1 of the Instant Application
Claim 1 of P664
A computer-implemented method performed at a network gateway device, comprising:
A computer-implemented method performed at a network gateway device, comprising:
generating multiple device zones in a local area network of the network gateway;
generating multiple device zones in a local area network of the network gateway device, the network gateway device providing multiple computing devices access to an external network, wherein the computing devices in different device zones have different sets of network access privileges, wherein generating the device zones includes:
generating an Internet of Things (“IoT”) device zone in which an assigned computing device is isolated from other computing devices in the local area network but allowed to access content from the data storage system in the data storage zone;
receiving a connection request from a first computing device for connecting to the network gateway device;
extracting one or more parameters associated with the first computing device from the connection request;
measuring a network bandwidth usage associated with the multiple device zones in the local area network; and
measuring a network bandwidth usage associated with the multiple device zones in the local area network; and
assigning a first computing device to at least one device zone based a current measurement of the network bandwidth usage associated with the at least one device zone.
assigning the first computing device to one of the device zones based on the one or more parameters and based on the network bandwidth usage.


Claim 1 of the instant application is anticipated by patent claim 1 in that claim 1 of the patent contains all the limitations of claim 1 of the instant application. Claim 1 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.

As to claims 2-10 and 24-33, claims 1-33 of P216 obviously disclose all limitations in claims 2-10 and 24-33 of the instant application. Accordingly, claims 2-10 and 24-33 of the instant application are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 24-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.

As to claim 24, the claim limitation recites “a computer-readable storage medium storing computer-readable instructions.”  However, the usage of the phrase “computer-readable storage medium” is broad enough to include both “non-transitory” and “transitory” (carrier wave, for example) media.  The specification does not clearly limit the utilization of a non-transitory computer readable storage medium. Thus, with the broadest reasonable interpretation of the claim, the computer-readable storage medium covers a signal per se, which is non-statutory. Accordingly, claim 24 is non-statutory. 
Dependent claims 25-31 have the same limitation from claim 24 and do not remedy the deficiency, they are therefore rejected under same rationale.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 24, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2016/0037386 A1 to Pitchaiah et al. (hereinafter Pitchaiah).

As to claim 1, Pitchaiah teaches a computer-implemented method performed at a network gateway device (Techniques are described for controlling the data rate of individual or groups of client devices in a network such as a Wireless Local Area Network (WLAN), Pitchaiah, Abstract), comprising:
generating multiple device zones in a local area network of the network gateway (The AP (e.g. network gateway) may group client devices (e.g. devices) based on data usage, geographic location, service requirements, priority, randomly, or based on other organization schemes. The AP may group the client devices to enable different types of priority access to the served WLAN of the AP, for example, by device type, by price or level of service purchased by users of the client devices in the WLAN, etc. The AP may additionally or alternatively group the client devices based on minimum service requirements, to maintain fairness or equality of bandwidth usage in the WLAN, to manage the congestion level in the WLAN, etc, Pitchaiah, [0028]-[0029], [0039]-[0041], [0065]-[0068], Fig. 2. Note: 1. Fig. 2 shows two groups; 2. Pitchaiah’s group reads on claimed zone);
measuring a network bandwidth usage associated with the multiple device zones in the local area network (AP 105-e may access data usage information (e.g. network bandwidth usage) for the client device 110-n and/or for the other client devices served by AP 105-e (e.g., client devices 110-l and 110-m) at 430. In some examples, the data usage information may include the amount or type of data communicated by a client device 110 relative to a time of a day or reference clock, information of the applications most frequently used by a client device 110 and the type/amount of data, periodic sleep cycles of a client device 110, and other similar data usage information, Pitchaiah, [0060], Fig. 4); and
assigning a first computing device to at least one device zone based a current measurement of the network bandwidth usage associated with the at least one device zone (The AP 105-e may then determine at least one channel characteristic threshold for the client device 110-n based on the accessed data usage information and/or the traffic information at 435 and assign the client device 110-n to the first group based on the information accessed at 430 and the determined channel characteristic threshold(s) at 445, Pitchaiah, [0061]-[0062], Fig. 4).

As to claim 2, Pitchaiah teaches the computer-implemented method of claim 1, further comprising: extracting one or more parameters associated with the first computing device, wherein the one or more parameters include a software related parameter or a hardware related parameter of the first computing device (type of device, location of device, priority of access, or type of access to the network (e.g., wired or wireless link), Pitchaiah, [0039]-[0041], [0065]-[0068]).

As to claim 24, Pitchaiah teaches a computer-readable storage medium storing computer-readable instructions (memory 1025 may store computer-readable, computer-executable software 1030 containing instructions that, when executed, cause the processor 1020 to perform various functions described herein, Pitchaiah, [0103]), comprising:
instructions for generating multiple device zones in a local area network of a network gateway device (The AP (e.g. network gateway) may group client devices (e.g. devices) based on data usage, geographic location, service requirements, priority, randomly, or based on other organization schemes. The AP may group the client devices to enable different types of priority access to the served WLAN of the AP, for example, by device type, by price or level of service purchased by users of the client devices in the WLAN, etc. The AP may additionally or alternatively group the client devices based on minimum service requirements, to maintain fairness or equality of bandwidth usage in the WLAN, to manage the congestion level in the WLAN, etc, Pitchaiah, [0028]-[0029], [0039]-[0041], [0065]-[0068], Fig. 2. Note: 1. Fig. 2 shows two groups; 2. Pitchaiah’s group reads on claimed zone);
instructions for measuring a network bandwidth usage associated with the multiple device zones in the local area network (AP 105-e may access data usage information (e.g. network bandwidth usage) for the client device 110-n and/or for the other client devices served by AP 105-e (e.g., client devices 110-l and 110-m) at 430. In some examples, the data usage information may include the amount or type of data communicated by a client device 110 relative to a time of a day or reference clock, information of the applications most frequently used by a client device 110 and the type/amount of data, periodic sleep cycles of a client device 110, and other similar data usage information, Pitchaiah, [0060], Fig. 4); and
instructions for assigning a first computing device to at least one of the device zone based on  a current measurement of the network bandwidth usage associated with the at least one device zone (The AP 105-e may then determine at least one channel characteristic threshold for the client device 110-n based on the accessed data usage information and/or the traffic information at 435 and assign the client device 110-n to the first group based on the information accessed at 430 and the determined channel characteristic threshold(s) at 445, Pitchaiah, [0061]-[0062], Fig. 4).

As to claim 32, Pitchaiah teaches a system for managing device zones, comprising:
a memory configured to store non-transitory computer readable instructions (memory 1025 may store computer-readable, computer-executable software 1030 containing instructions that, when executed, cause the processor 1020 to perform various functions described herein, Pitchaiah, [0102]-[0103]); and a processor communicatively coupled to the memory (a processor 1020, Pitchaiah, [0102]-[0103]), wherein the processor, when executing the non-transitory computer readable instructions, is configured to:
generate multiple device zones in a local area network of a network gateway device (The AP (e.g. network gateway) may group client devices (e.g. devices) based on data usage, geographic location, service requirements, priority, randomly, or based on other organization schemes. The AP may group the client devices to enable different types of priority access to the served WLAN of the AP, for example, by device type, by price or level of service purchased by users of the client devices in the WLAN, etc. The AP may additionally or alternatively group the client devices based on minimum service requirements, to maintain fairness or equality of bandwidth usage in the WLAN, to manage the congestion level in the WLAN, etc, Pitchaiah, [0028]-[0029], [0039]-[0041], [0065]-[0068], Fig. 2. Note: 1. Fig. 2 shows two groups; 2. Pitchaiah’s group reads on claimed zone);
measure a network bandwidth usage associated with the multiple device zones in the local area network (AP 105-e may access data usage information (e.g. network bandwidth usage) for the client device 110-n and/or for the other client devices served by AP 105-e (e.g., client devices 110-l and 110-m) at 430. In some examples, the data usage information may include the amount or type of data communicated by a client device 110 relative to a time of a day or reference clock, information of the applications most frequently used by a client device 110 and the type/amount of data, periodic sleep cycles of a client device 110, and other similar data usage information, Pitchaiah, [0060], Fig. 4); and
assign a first computing device to at least one device zone based on a current measurement of the network bandwidth usage associated with the at least one device zone (The AP 105-e may then determine at least one channel characteristic threshold for the client device 110-n based on the accessed data usage information and/or the traffic information at 435 and assign the client device 110-n to the first group based on the information accessed at 430 and the determined channel characteristic threshold(s) at 445, Pitchaiah, [0061]-[0062], Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 6-10, and 25-31 are rejected under 35 U.S.C. 103 as being unpatentable over Pitchaiah in view of U.S. Patent Application Publication 2007/0011725 A1 to Sahay et al. (hereinafter Sahay).

As to claim 3, Pitchaiah teaches the computer-implemented method of claim 2 as set forth above.
Pitchaiah does not explicitly disclose assigning the first computing device to a new device zone in an event the first computing device is not in a known-devices list, wherein the new device zone restricts the first computing device from accessing other resources in the local area network while providing limited access to the external network.
Sahay discloses assigning a first computing device to a new device zone in an event the first computing device is not in a known-devices list, wherein the new device zone restricts the first computing device from accessing other resources in local area network while providing limited access to external network (Sahay, [0042]).
It would have been obvious to one having ordinary skill in the art at the time the application of the invention was filed to establish plural access zones with different access privileges and to assign client devices to different access zones accordingly as taught by Sahay to modify the method of Pitchaiah in order to provide means to detect the corrupted device or to prevent it from compromising the security of the entire network.

As to claim 4, Pitchaiah-Sahay discloses the computer-implemented method of claim 3 further comprising: determining a type of the first computing device based on the one or more parameters; and assigning the first computing device from the new device zone to one of the multiple device zones based on the type of the first computing device (Pitchaiah, [0039]-[0041], [0065]-[0068]; Sahay, [0042], [0046]).

As to claim 6, Pitchaiah-Sahay discloses the computer-implemented method of claim 3, wherein providing the limited access to the external network includes limiting an available network bandwidth to the first computing device (Pitchaiah, [0059]).

As to claim 7, Pitchaiah-Sahay discloses the computer-implemented method of claim 4, wherein assigning the first computing device to one of the device zones includes assigning the first computing device to a PC zone if the first computing device is of a personal computer type, wherein the PC zone allows the first computing device to access other computing devices in the PC zone, at least some other resources in the local area network, and the external network (Sahay, [0041]-[0043], [0031]). It would have been obvious to one having ordinary skill in the art at the time the application of the invention was filed to establish plural access zones with different access privileges and to assign client devices to different access zones accordingly as taught by Sahay to modify the method of Pitchaiah in order to provide means to detect the corrupted device or to prevent it from compromising the security of the entire network.

As to claim 8, Pitchaiah-Sahay discloses the computer-implemented method of claim 4, wherein assigning the first computing device to one of the device zones includes assigning the first computing device to a mobile device zone if the first computing device is of a mobile device type, wherein the mobile device zone allows the first computing device to access the external network while restricting the first computing device from accessing other resources in the local area network other than a portion of the data storage system (Sahay, [0046], [0041]-[0043], [0031]). It would have been obvious to one having ordinary skill in the art at the time the application of the invention was filed to establish plural access zones with different access privileges and to assign client devices to different access zones accordingly as taught by Sahay to modify the method of Pitchaiah in order to provide means to detect the corrupted device or to prevent it from compromising the security of the entire network.

As to claim 9, Pitchaiah teaches the computer-implemented method of claim 2 as set forth above.
Pitchaiah does not explicitly disclose determining from the one or more parameters that the first computing device failed an integrity or a security check, and moving the first computing device to a timeout zone, wherein the timeout zone restricts the first computing device from accessing other resources in the local area network while permitting limited access to the external network.
Sahay discloses determining from one or more parameters that a first computing device failed an integrity or a security check, and moving the first computing device to a timeout zone, wherein the timeout zone restricts the first computing device from accessing other resources in local area network while permitting limited access to external network (Sahay, [0041]-[0042]).
It would have been obvious to one having ordinary skill in the art at the time the application of the invention was filed to establish plural access zones with different access privileges and to assign client devices to different access zones accordingly as taught by Sahay to modify the method of Pitchaiah in order to provide means to detect the corrupted device or to prevent it from compromising the security of the entire network.

As to claim 10, Pitchaiah-Sahay discloses the computer-implemented method of claim 9 further comprising: generating an alert to indicate a user associated with the network gateway device that the first computing device failed the integrity or security check (Sahay, [0041]-[0042]). It would have been obvious to one having ordinary skill in the art at the time the application of the invention was filed to establish plural access zones with different access privileges and to assign client devices to different access zones accordingly as taught by Sahay to modify the method of Pitchaiah in order to provide means to detect the corrupted device or to prevent it from compromising the security of the entire network.

As to claims 25-31, the same reasoning applies mutatis mutandis to the corresponding computer-readable storage medium claims 25-31. Accordingly, claims 25-31 are rejected over Pitchaiah in view of Sahay.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pitchaiah modified by Sahay as applied to claim 3 above, and further in view of U.S. Patent Application Publication 2016/0212099 A1 to Zou et al. (hereinafter Zou).

As to claim 5, Pitchaiah-Sahay discloses substantially disclose a computer-implemented method as set forth in claim 4.
Pitchaiah-Sahay does not explicitly disclose generating, by the network gateway device, a notification recommending a specified zone to which the first computing device is to be assigned, and receiving an approval from a user associated with the network gateway device to assign the first computing device to the specified zone.
Zou disclose generating a notification recommending a specified zone to which a first computing device is to be assigned, and receiving an approval from a user associated with a network gateway device to assign the first computing device to the specified zone (Zou, [0056]).
It would have been obvious to one having ordinary skill in the art at the time the application of the invention was filed to use device and user profiles to build traffic rules/filters as taught by Zou to modify the method of Pitchaiah-Sahay in order to prevent attacks against IoT devices and to ensure that such devices are not compromised.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Pitchaiah in view of U.S. Patent 10,177,933 B2 to Burks et al. (hereinafter Burks).

As to claim 33, Pitchaiah teaches the computer-implemented method of claim 32 as set forth above.
Pitchaiah does not explicitly disclose the network gateway device is a set-top box.
Burks discloses a network gateway device is a set-top box (coordinator 1310 can be implemented in a desktop computer, a Wi-Fi or access-point unit, a dedicated accessory-control base station, a set-top box for a television or other appliance (which can implement base station functionality in addition to interacting with the television or other appliance), or any other electronic device as desired, Burks, Col. 29, Line 20-40).
It would have been obvious to one having ordinary skill in the art at the time the application of the invention was filed to use set-top box as taught by Burks to modify the method of Pitchaiah in order to provide same services with less devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUOLEI ZONG whose telephone number is (571)270-7522. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571)272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUOLEI ZONG/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        6/1/2022